Citation Nr: 0610696	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-21 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle fracture.

2.  Entitlement to service connection for residuals of a 
right hand injury.

3.  Entitlement to service connection for a right ear hearing 
loss disorder.

4.  Entitlement to service connection for a left ear hearing 
loss disorder.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
August 1971.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  
   
In October 2005 the veteran presented testimony before the 
undersigned at a hearing conducted at the RO. A transcript of 
that hearing is contained in the claims folder.

Service connection for a hearing loss and for residuals of 
fractured ankles was denied in an August 1996 rating 
decision.  The veteran did not file a timely appeal to that 
decision.  Hence, that decision is final.  38 U.S.C.A. § 7105 
(West 2002).  In light, however, of the appellant's 
submission of a July 2000 statement from James P. MacDonald, 
M.D., the Board finds that new and material evidence has been 
submitted to reopen and permit consideration of the merits of 
these claims.  38 U.S.C.A. § 5108.  (West 2002).

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

FINDINGS OF FACT

1.  The veteran does not have a current disability involving 
a left ankle fracture or residuals thereof.

2.  The veteran does not have a current disability involving 
a right hand injury or residuals thereof.

3.  A current right ear hearing loss is not shown.  

4.  A left ear hearing loss was first manifested in service.  


CONCLUSIONS OF LAW

1.  Residuals of a left ankle fracture were not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2005).

2.  Residuals of a right hand injury were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326.

3.  A right ear hearing loss was not incurred or aggravated 
by service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326, 3.385 (2005).

4.  A left ear hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2002 and 
August 2004 correspondence, amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  That 
failure is harmless because the preponderance of the evidence 
is against the appellant's claims of entitlement to service 
connection for residuals of right ear hearing loss, and left 
ankle and right hand disorders, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

As for the decision to grant of service connection for a left 
ear hearing loss, following the RO's receipt of this decision 
a schedular rating and an effective date will be assigned.  
In the absence of the RO first promulgating that rating, 
however, it is premature at this stage to decide whether or 
not the veteran will be prejudiced by a currently nonexistent 
rating decision.  Of course, following promulgation of the 
decision the veteran may appeal either the rating and/or the 
effective date assigned, at which time the validity of any 
VCAA notice may be further addressed. 

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted years after some of the 
decisions at issue, thus making perfect compliance with the 
timing requirements of 38 U.S.C.A. § 5103 impossible.  Since 
then, however, the content of the notices provided to the 
appellant complied with the requirements of that statute.  
The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the veteran's service medical records, 
copious post service records from numerous providers, and VA 
examination reports. 

Criteria

Service connection may be granted for a disease or injury 
that was incurred during active service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on a claim of entitlement to service 
connection on the merits, there must be medical evidence of: 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

If a sensorineural hearing loss became manifest to a 
compensable degree within one year after a veteran's 
separation from active duty, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal 
Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

a.  Residuals of a left ankle fracture and a right hand 
injury

The veteran is service connected for left forearm and thigh 
shell fragment wound scars, and for residuals of a left foot 
fifth metatarsal head fracture, both incurred in a landmine 
explosion in Vietnam in April 1971.  

The veteran is claiming he suffered a fractured left ankle 
during that same April 1971 explosion.  He also claims that 
he incurred a right hand injury in service when his middle 
right finger was crushed.  Notably, however, the service 
medical records are negative for findings or diagnoses of 
either a left ankle or right hand fracture or injury.  

A July 2000 private medical report from James P. MacDonald, 
M.D., noted the veteran's claim of fracturing his right hand 
and left leg in service, with a history of chronic left leg 
and right hand pain since.  The appellant also reported a leg 
length discrepancy allegedly related to the injury in 
service.  Upon review of records from Dr. MacDonald's office 
it is noted that he treated the veteran from February 2000 to 
May 2001 primarily for respiratory conditions, a persistent 
cough and a chest mass.  A March 2001 examination discovered 
pain at the right hand's second finger proximal 
interphalangeal joint.  There was evidence of swelling that 
was consistent with a history of prior trauma.   

At a March 2002 VA examination the veteran reported suffering 
from chronic pain since his left ankle was fractured during 
an in-service land mine explosion.  He also reported a 
history of right first and second finger trauma.  Following a 
physical examination the veteran was diagnosed with left 
ankle trauma, with fracture and resulting degenerative joint 
disease; and right hand trauma with resulting pain in the 
proximal interphalangeal joint of the second finger, that was 
most likely due to degenerative arthritis.  Notably, while x-
rays of the right hand revealed a radioopaque density near 
the fifth middle phalanx, x-rays of the right hand and left 
ankle were negative for any evidence of a prior fracture.  
There is no evidence that the examiner had access to the 
claims folder during this examination.

A February 2003 VA examiner noted a history of left ankle 
pain since an injury in Vietnam.  Physical examination, 
however, revealed that the ankle was clinically stable.  

In an April 2004 VA examination, the veteran reported moving 
a generator in service when it slipped and crushed a bone in 
his right index finger.  He reported receiving four stitches 
and being treated with a metal splint.  This was removed a 
few weeks later when he felt better.  He currently complained 
of poor grip strength, but no significant numbness or 
tingling.  

Regarding the left ankle/foot, he reported injuring it when 
the truck he was driving struck a land mine in Vietnam.  A 
review of the service records reveals that he was seen at the 
time and for shell fragment wounds in the left forearm and 
thigh, and a fracture of the fifth metatarsal, left foot.  
There was no evidence of any left ankle or other injury.  He 
currently reported the left ankle was chronically swollen, 
weak, and sensitive to touch and cold.

Physical examination resulted in the examiner noting 
significant subjective complaints regarding the right hand 
and left ankle, but no clinical evidence of disability in 
either.  There was no evidence of a crush injury to the right 
hand nor any evidence of a subsequent disability in the left 
foot from an undisplaced fracture.  The examiner opined that 
there was no service connected disability in either the right 
hand or left ankle.



Analysis

The veteran has alleged that he sustained a right hand injury 
and a left ankle fracture in service. While there is no 
written record of either injury or treatment in service, the 
Board cannot deny the existence of such injury under the 
circumstances presented. See 38 U.S.C.A. § 1154 (West 2002). 
However, that fact alone is not dispositive of the veteran's 
claim, as there must be a showing, pursuant to Hickson, of 
current disability and linkage between such disability and 
the inservice injury. Here, the preponderance of the 
competent evidence is against finding that the veteran 
currently has either a right hand injury, or left ankle 
fracture or residuals thereof.  While some medical records 
include a diagnosis of such a disability, the record shows 
that the diagnosis was not based on consideration of all of 
the evidence of record, and as such, is of only de minimus 
probative value.  In contrast, where examiners had access to 
all of the evidence, the preponderance of the evidence shows 
no evidence of any current disability, and certainly, no 
evidence of any disability that is related to service.

It must be remembered that the record does not reflect that 
the veteran has the requisite medical background or training 
so as to render competent his opinion as to questions of 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  In the absence of probative and 
competent evidence showing a current disability due to 
service, the preponderance of the evidence is against 
entitlement to service connection for residuals of a right 
hand injury, or left ankle fracture.  Accordingly, the 
appeals must be denied.

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's 
claims, such statute is not for application in this instance.

b.  Service connection for a right ear and a left ear hearing 
loss

The veteran's September 1969 induction examination included 
the following audiological results:




HERTZ



500
1000
2000
4000
6000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

At his August 1971 separation examination, the veteran's 
hearing was as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
35
35
25
35
45
LEFT
30
25
25
15
45

At a September 1999 VA examination, an audiologist noted a 
report of gradual decrease in hearing over 10 to 20 years.  
The veteran reported noise exposure in-service but none 
since.  He reported a five year history of mild and constant   
bilateral tinnitus which was not event related.  He noted a 
hardened blood clot removed from his right ear after a 
concussion.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
35
LEFT
15
20
25
40
35

Average pure	tone threshold losses were 13 decibels for the 
right ear and 30 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 98 percent in the left ear.  The 
examiner noted right ear mild to moderate sensorineural 
hearing loss at 4000 to 8000 hertz, and mild sensorineural 
hearing loss at 3000 through 6000 hertz in the left ear.  

At an October 2000 VA examination, the examiner noted that 
the previous examination revealed bilateral high frequency 
hearing loss.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
25
30
LEFT
15
25
30
40
40

Average pure	tone threshold losses were 21 decibels for the 
right ear and 34 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 98 percent in the left ear.  The 
examiner noted right ear mild to moderate sensorineural 
hearing loss at 4000 to 8000 hertz, and mild sensorineural 
hearing loss at 3000 through 6000 hertz in the left ear.  The 
examiner noted that the claims file was unavailable.

At a February 2001 review of the prior audiological tests and 
the claims file, the examiner noted that the separation 
examination in 1971 revealed normal left ear hearing for 
rating purposes.  There was current evidence of a mild high 
frequency hearing loss in the left ear which was first 
recorded during the 1999 VA audiological examination.  The 
examiner opined that this left ear hearing loss was not 
related to the noise exposure in service.  The examiner did 
not offer an opinion addressing the etiology of any right ear 
hearing loss.

At a February 2002 VA examination, the examiner noted that 
the onset of mild bilateral tinnitus approximately eight 
years ago, and not related to any specific event.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
20
25
LEFT
15
25
30
35
35

Average pure	tone thresholds were 18 decibels for the right 
ear and 31 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 94 percent in the left ear.  The examiner 
noted normal right ear hearing through 4000 hertz, and a mild 
high frequency hearing loss at 2000 through 6000 hertz in the 
left ear.  The examiner noted excellent speech recognition 
bilaterally.  The examiner noted left ear hearing was within 
normal limits at service separation, while the right ear 
revealed a borderline normal/mild hearing loss.  It was noted 
that at all VA audiological examinations the right ear 
hearing was within normal limits.  Therefore the examiner 
found the separation right ear test results to be 
questionable.  Since left ear hearing was within normal 
limits at separation and since tinnitus was reported only 
eight years ago it was opined that it was not likely that a 
left ear hearing loss and tinnitus were due to in-service 
acoustic trauma.  

Analysis

With regard to the right ear, while the August 1971 
separation examination indicated that the veteran had a right 
ear hearing loss all subsequent VA audiological examinations 
indicated normal right ear hearing for VA purposes.  

Evidence of a current hearing loss disability, i.e., one 
meeting the requirements of 38 C.F.R. § 3.385, and a 
medically sound basis for attributing such to service may 
serve as a basis for a grant of service connection for 
hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  
Here, however, neither the veteran nor his representative 
have furnished or identified any competent evidence of a 
current right ear hearing loss for VA purposes since his 
separation from service.  Hence, there is no competent 
evidence of current right ear hearing loss.  In the absence 
of any competent medical evidence of a current disability, 
and a nexus between that disability and service, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App 141, 144 
(1992).  

In adjudicating this claim, the Board has considered the 
appellant's assertions.  However, here, the claim on appeal 
turns on the medical matters of current disability and nexus; 
as a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to offer a 
medical opinion.  Espiritu.  Hence, service connection for a 
right ear hearing loss is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Left Ear

With regard to the left ear, the veteran's 1971 separation 
audiological evaluation showed 30 decibel pure tone 
thresholds at 500 hertz, 25 decibels at 1000 and 2000 hertz, 
and 45 decibels at 6000 hertz.  As the Court noted in 
Hensley, while not a hearing loss for VA purposes, medically 
speaking, those elevated pure tone thresholds are beyond the 
range of normal hearing.  They do show some degree of hearing 
loss.  "The threshold for normal hearing is from 0 to 20 
[decibels], and higher threshold levels indicate some degree 
of hearing loss."  Current Medical Diagnosis and Treatment 
110-11 (Stephen A. Schroeder et. al. eds., 1988) cited in 
Hensley, 5 Vet. App. at 157.  

Given that September 1999, October 2000, and February 2002 VA 
examination reports each show a current left hearing loss for 
VA purposes, given the loss shown at discharge, given the 
appellant's history of exposure to noise consistent with 
service in combat, and given the doctrine of reasonable 
doubt, the Board finds that service connection for left ear 
hearing loss on a direct basis is warranted.  


ORDER

Entitlement to service connection for residuals of a left 
ankle fracture, residuals of a right hand injury, and a right 
ear hearing loss is denied. 

Service connection for a left ear hearing loss is granted.



REMAND

At a September 1999 examination the appellant reported a five 
year history of tinnitus.  At a February 2002 VA examination, 
the examiner noted that the onset of tinnitus was 
approximately eight years prior and was not related to any 
inservice event.  The veteran has, however, indicated that he 
was exposed to extensive artillery noise as well as a 
landmine explosion during service.  

By this Board action service connection for a left ear 
hearing loss has been granted.  Accordingly, in light of the 
decision made herein, and the appellant's combat service, the 
Board will remand the case for a VA examination by an ear 
nose and throat (ENT) specialist in order to secure an 
opinion whether tinnitus is related to the left ear hearing 
loss, and/or is consistent with exposure to artillery and 
land mine noise during his combat service with an artillery 
unit.

Accordingly, this case is REMANDED for the following:

1. The RO should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2. The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded an ear, nose 
and throat examination.  The claims 
folder is to be provided to the physician 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  The veteran's in-service and 
post service noise exposure history must 
be carefully recorded.  Thereafter, the 
examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that tinnitus is related to 
his military service, to include his 
service connected left ear hearing loss.  
A complete rationale for any opinion 
offered must be provided.

3. After completion of the foregoing, and 
after undertaking any indicated 
development and/or notification action, 
the RO should readjudicate the claim on 
appeal, on the merits, in light of all 
pertinent evidence and legal authority, 
to specifically include that cited to 
herein.  The RO must provide full reasons 
and bases for any determination.  If the 
benefits sought on appeal continue to be 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
that includes all of the applicable law 
and regulations.  The veteran and his 
representative should then be afforded 
the requisite opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	            ___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals	


 Department of Veterans Affairs


